Title: From Benjamin Franklin to ——— Mazue, 19 March 1784
From: Franklin, Benjamin
To: Mazue, ——



Sir,
Passy, March 19. 1784—

I received your Favour of the 27th. past, proposing the Cultivation of the Vine in America. Our People conceive that it is yet too early to put such a Project in Execution. Labour is too dear there, and the Culture of Wheat more profitable & certain; in Exchange for which either directly or indirectly, we can procure the Wines of Europe. I cannot therefore give you any Hopes of Success in such an Enterprize; for tho’ proper Land & Climate might be found, the Wines could not be produc’d so cheap as they are imported.— I have the honour to be Sir,

Proposal to make Wine in America & Answer

